5 A.3d 486 (2010)
298 Conn. 925
DAVID CARON CHRYSLER MOTORS, LLC, et al.
v.
GOODHALL'S, INC., et al.
SC 18694
Supreme Court of Connecticut.
Decided September 29, 2010.
Walter A. Twachtman, Jr., Glastonbury, in support of the petition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 122 Conn.App. 149, 997 A.2d 647 (2010), is granted, limited to the following issues:
"1. Did the Appellate Court properly fail to reach the question of whether the trial court erred in finding that there was no lease between David Caron Chrysler Motors, LLC, and Goodhall's, Inc.?
"2. If so, did the Appellate Court properly fail to find that the trial court's decision that there was no lease between David Caron Chrysler Motors, LLC, and Good-hall's, Inc., was clearly erroneous?"